Exhibit 10.1

Execution Version

 

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is dated as of August 5, 2019 (the
“Effective Date”), by and among Chart Energy & Chemicals, Inc., a Delaware
corporation and subsidiary of Chart Industries, Inc. (“Chart E&C”), Stabilis
Energy, Inc., a Florida corporation (“SEI”), Stabilis Energy, LLC, a Texas
limited liability company and subsidiary of SEI (“Stabilis”), and Stabilis LNG
Eagle Ford LLC, a Delaware limited liability company and subsidiary of Stabilis
(“Stabilis LNG”).

RECITALS

WHEREAS, Chart E&C is the owner and holder of a Secured Term Note (the “Note”,
with the capitalized terms used herein and not otherwise defined being as
defined in the Note) dated September 30, 2013 in the original principal amount
of $20,350,000 issued by Stabilis LNG payable to the order of Chart E&C, which
Note was amended as provided in the Allonge to Secured Term Note dated November
18, 2016 and the Amended and Restated Allonge to Secured Term Note dated August
21, 2017 (the Note, together with said Allonge and Amended and Restated Allonge,
the “Stabilis Note”);

WHEREAS, in order to secure the Stabilis Note, (i) Stabilis LNG executed in
favor of Chart E&C that certain Security Agreement and the Deed of Trust and
(ii) Stabilis FHR Oilfield LNG LLC executed in favor of Chart E&C that certain
Pledge Agreement (collectively, the “Security Documents”);

WHEREAS, as of the Effective Date, the outstanding principal balance of the
Stabilis Note is $9,077,176 (the “Indebtedness”) and the accrued but unpaid
interest thereon is approximately $520,000;

WHEREAS, Stabilis and Stabilis LNG are wholly-owned subsidiaries of SEI (with
SEI being referred to in this Agreement on occasion as the “Issuer” and,
collectively with SEI, Stabilis and Stabilis LNG, the “Issuer Parties”); and

WHEREAS, the parties hereto desire to provide for the exchange and cancellation
of some or all of the Indebtedness for unregistered shares of the Issuer’s
common stock (“Common Stock”) pursuant to the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:

AGREEMENT

1.Exchange of Indebtedness for Common Stock.

1.1Initial Exchange. In consideration of and in reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
at the closing of the initial exchange (the “Initial Closing”), Chart E&C agrees
to exchange $7,000,000 in aggregate principal amount of the Indebtedness (the
amount of which as calculated in this

 

--------------------------------------------------------------------------------

 

Section 1.1 is called the “Exchanged Indebtedness”) for shares of Common Stock,
and, in exchange therefor, the Issuer shall (i) issue and deliver to Chart E&C
the number of shares of Common Stock that is determined by dividing (A) the
aggregate principal amount of the Exchanged Indebtedness by (B) the Relevant
Share Price (as defined below) and (ii) pay to Chart E&C an amount in cash (the
“Relevant Cash Amount”) equal to the accrued and unpaid interest on the
Exchanged Indebtedness due through the Initial Closing Date, plus any cash
amount to be paid in lieu of the issuance of fractional shares of Common Stock;
provided that, if the determination made in clause (i) above for the exchange of
all of the Exchanged Indebtedness for shares of Common Stock at the Relevant
Share Price would result in Chart E&C holding in excess of 9.00% of all of the
issued and outstanding Common Stock following the consummation of such exchange,
then (x) the amount of Indebtedness to be exchanged at the Initial Closing shall
be reduced by an amount necessary to provide that Chart E&C will hold no more
than 9.00% of the issued and outstanding Common Stock following the consummation
of such exchange and (y) any remaining Indebtedness (the “Remaining
Indebtedness”) not exchanged at the Initial Closing will remain outstanding
under the Stabilis Restated Note (as defined below) subject to Chart E&C’s right
to request an additional exchange of such Remaining Indebtedness as set forth in
Section 1.2 of this Agreement. For purposes of any such additional exchange, the
Remaining Indebtedness shall be reduced by any principal payments made under the
Stabilis Restated Note. The shares of Common Stock issued to Chart E&C pursuant
to this Agreement (including any shares issued at the Initial Closing or any
Additional Closing) are referred to in this Agreement as the “Shares.”

1.2Additional Exchange. Subject to the provisions of this Section 1.2, if at any
time after six (6) months after the Effective Date, the Issuer receives a
written request from Chart E&C to exchange all or any portion of the Remaining
Indebtedness for Shares (the “Additional Exchange”), at the closing of such
exchange (the “Additional Closing”), Chart E&C shall exchange such selected
amount of the Remaining Indebtedness for Shares of the Issuer, and, in exchange
therefor, the Issuer shall (i) issue and deliver to Chart E&C the number of
Shares that is determined by dividing (A) the aggregate principal amount of
Remaining Indebtedness exchanged by (B) the Relevant Share Price and (ii) pay to
Chart E&C an amount in cash (the “Additional Relevant Cash Amount”) equal to
accrued and unpaid interest on any such Remaining Indebtedness due through the
Additional Closing Date, plus any cash amount paid in lieu of fractional Shares;
provided that, the Issuer shall not be required to conduct more than one
Additional Exchange.

 

1.3

Closing; Delivery.

(a)Each exchange of Indebtedness for Shares shall take place remotely via the
exchange of documents and signatures, at 10:00 a.m., Atlanta, Georgia time, on
the Initial Closing Date (as defined below) or the Additional Closing Date (as
defined below), as the case may be, or at such other time and place as the
Issuer and Chart E&C mutually agree upon in writing (which time and place are
designated as the “Closing”). In the event that there is an Additional Closing,
the term “Closing” shall apply to each closing unless otherwise specified.

(b)At each Closing, the Issuer shall:

(i)  deliver to Chart E&C one or more stock certificates or evidence of a
book-entry record, each including the restrictive legends referenced in Section
6.1 of this

2

 

--------------------------------------------------------------------------------

 

Agreement and evidencing the number of Shares issuable to Chart E&C upon such
exchange as determined in accordance with the terms of this Agreement,
registered in the name of Chart E&C;

(ii)  pay by wire transfer to a bank account designated by Chart E&C, the
Relevant Cash Amount or the Additional Relevant Cash Amount, as the case may be;

(iii) deliver the documents and certificates required under Section 4 and
Section 6.3; and

(iv)  if the Stabilis Note is not paid in full, deliver to Chart E&C the
Stabilis Restated Note.

(c)At each Closing, Chart E&C shall deliver to the Issuer the documents and
certificates contemplated by Section 5 and Section 6.3.

1.4Certain Definitions. In addition to the terms defined above and elsewhere in
this Agreement, the following terms shall be construed to have the meanings set
forth or referenced below.

(a)“Additional Closing Date” means the date that is ten (10) Trading Days after
the date on which Chart E&C requests an Additional Exchange pursuant to Section
1.2 of this Agreement.

(b)“Board” means the Board of Directors of the Issuer.

(c)“Initial Closing Date” means the date set forth on Schedule 1.4(c) attached
hereto.

(d)“Registrable Securities” means the Shares issued to Chart E&C pursuant to
this Agreement and any other securities issued or issuable with respect to such
Shares by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or
reorganization; provided, that any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has become effective, or has been declared effective by the SEC, and it
has been disposed of pursuant to such effective registration statement, (b) it
is sold under circumstances in which all of the applicable conditions of Rule
144 (or any similar provisions then in force) under the Securities Act are met,
or (c) it is held by a Person that is not Chart E&C.

(e)“Relevant Share Price” means the price that is 90% of the average of the
dollar volume-weighted average prices per share of the Common Stock on the
Trading Market as calculated by Bloomberg for each of the five consecutive
Trading Days ending on and including the third Trading Day immediately preceding
the Initial Closing Date or the Additional Closing Date, as the case may be.

(f)“Suspension Event” means any of (a) the Issuer or any of its subsidiaries are
engaged in confidential negotiations or other confidential business activities,
disclosure of which would be required if such registration statement were used
(but would not be required if such registration statement were not used) and the
Board determines in good faith that such

3

 

--------------------------------------------------------------------------------

 

disclosure would be materially detrimental to the Issuer, (b) the Board
determines that a postponement is in the best interest of the Issuer and its
stockholders generally due to a pending transaction involving the Issuer
(including a pending securities offering by the Issuer), or (c) the Issuer has
experienced some other material non-public event or is in possession of material
non-public information concerning the Issuer, and the Board determines in good
faith that such disclosure would be materially detrimental to the Issuer.

(g)“Trading Day” means a day on which the Common Stock is quoted for trading on
a Trading Market.

(h)“Trading Market” means the Nasdaq Stock Market, or any other recognized
exchange or automated quotation system, including over-the-counter bulletin
boards or exchanges, on which the Common Stock is quoted for trading on the
applicable date.

 

2.Representations and Warranties of the Issuer Parties. The Issuer Parties,
jointly and severally, hereby make the following representations and warranties
to Chart E&C:

2.1Organization; Good Standing. Each Issuer Party has been duly incorporated or
organized and is validly existing as a corporation or a limited liability
company, as the case may be, in good standing in its respective jurisdiction of
incorporation or organization, and has the corporate authority and power to (i)
enter into this Agreement and effect the transactions contemplated hereby and
(ii) own its properties and to carry on its business as now being conducted.

2.2Authorization; Enforcement. This Agreement has been duly authorized, executed
and delivered by each Issuer Party, and constitutes the legal, valid and binding
obligations of each Issuer Party, enforceable against each Issuer Party in
accordance with its terms, except (i) as such enforceability may be limited by
(A) general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and (B) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (ii) insofar as
indemnification and contribution provisions may be limited by applicable law.

2.3No Conflicts. The execution and delivery by each Issuer Party of, and the
performance by each Issuer Party of its obligations under, this Agreement will
not contravene any (i) provision of applicable law, (ii) the charter, bylaws or
other organizational documents of each Issuer Party, (iii) any agreement or
other instrument binding upon an Issuer Party or any of its respective
subsidiaries, (iv) any judgment, order or decree of any governmental body,
agency or court having jurisdiction over an Issuer Party or any of its
respective subsidiaries or (v) applicable rules and regulations of the Trading
Market, and no consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required for the performance by each
Issuer Party of its obligations under this Agreement other than those consents,
approvals, authorizations, orders or qualifications which have been or will be
obtained.

2.4The Shares. The issuance of the Shares by the Issuer pursuant to this
Agreement has been duly authorized and the Shares, upon issuance in accordance
with the terms

4

 

--------------------------------------------------------------------------------

 

of this Agreement, will be validly issued, fully paid and non-assessable.  The
execution of this Agreement and the issuance of the Shares will not give rise to
any preemptive rights, rights of first refusal or other similar rights on behalf
of any person.  

2.5SEC Reports; Financial Statements. Except as set forth on Schedule 2.5
attached hereto, SEI has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the 12 months preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension and has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof. Such reports required to be filed by SEI under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, together
with any materials filed or furnished by SEI under the Exchange Act, whether or
not any such reports were required, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and, together with this Agreement, the “Disclosure Materials”. The
SEC Reports filed by SEI with the Securities and Exchange Commission (“SEC”),
from the commencement of the fiscal year covered by SEI’s most recent Annual
Report on Form 10-K to the Effective Date (the “SEC Documents”), as of their
respective dates, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Documents, and none of such SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the audited
financial statements and unaudited interim financial statements of SEI and
Stabilis included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim financial statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of SEI or
Stabilis, as the case may be, as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited interim financial statements, to normal year-end audit adjustments
which will not be material, either individually or in the aggregate).

2.6Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the most recent balance sheet included (i) in SEI’s unaudited interim
financial statements contained in SEI’s most recent Quarterly Report on Form
10-Q and (ii) in Stabilis’ unaudited interim financial statements contained in
SEI’s most recent Definitive Proxy Statement on Schedule 14A filed with the SEC,
except as disclosed in the SEC Documents filed subsequent to such Form 10-Q or
such Schedule 14A, (x) there has been no material adverse change and no material
adverse development in the business affairs, condition (financial or otherwise)
or business prospects of SEI and Stabilis and their respective subsidiaries, all
considered together as one enterprise and (y) neither SEI nor Stabilis, nor any
of their respective subsidiaries, has (A) declared or paid any dividends other
than regular quarterly dividends on such entity’s securities, (B) sold any
assets outside of the ordinary course of business or (C)

5

 

--------------------------------------------------------------------------------

 

made any material capital expenditures (either individually or in the
aggregate). Neither SEI nor Stabilis, nor any of their respective subsidiaries,
has taken any steps to seek protection pursuant to any law or statute relating
to bankruptcy, insolvency, reorganization, receivership, liquidation or winding
up, nor does SEI, Stabilis or any of their respective subsidiaries have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.

2.7Private Placement. Assuming the accuracy of the representations and
warranties of Chart E&C set forth in Section 3, no registration under the
Securities Act of 1933, as amended (the “Securities Act”), is required for the
offer and sale of the Shares by the Issuer to Chart E&C as contemplated hereby.

2.8Registration Rights. Except as set forth on Schedule 2.8 attached hereto, (i)
no Issuer Party has granted or agreed to grant to any Person any rights
(including “piggyback” registration rights) to have any securities of any Issuer
Party registered with the SEC or any other governmental authority that have not
expired or been satisfied or waived, and (ii) no Person has registration rights
that would preempt or “cut-back” the registration rights granted to Chart E&C
under this Agreement. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, a government or any
department or agency thereof and any other legal entity.

2.9Manipulation of Price.  None of the Issuer Parties has, and to their
knowledge no one acting on their behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the manipulation of the price of
any security of the Issuer to facilitate the sale or resale of the Issuer’s
Common Stock, (ii) sold, bid for, purchased or paid any compensation for
soliciting purchases of the Issuer’s Common Stock, or (iii) paid or agreed to
pay any person compensation for soliciting another to purchase any other
securities of the Issuer.

3.Representations and Warranties of Chart E&C. Chart E&C hereby makes the
following representations and warranties to each of the Issuer Parties:  

3.1Organization; Authority. This Agreement has been duly authorized, executed
and delivered by or on behalf of Chart E&C, and constitutes the legal, valid and
binding obligations of Chart E&C, enforceable against Chart E&C in accordance
with its terms, except (i) as such enforceability may be limited by (A) general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and (B) laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies and (ii) insofar as indemnification and contribution
provisions may be limited by applicable law.

3.2No Conflicts. The execution and delivery by Chart E&C of, and the performance
by Chart E&C of its obligations under, this Agreement will not contravene any
(i) provision of applicable law, (ii) the organizational documents of Chart E&C,
(iii) any agreement or other instrument binding upon Chart E&C or its
Affiliates, (iv) any judgment, order or decree of any governmental body, agency
or court having jurisdiction over Chart E&C, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by Chart E&C of its obligations under
this Agreement.

6

 

--------------------------------------------------------------------------------

 

3.3No Public Sale or Distribution. Chart E&C is acquiring the Shares for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and Chart E&C does
not have a present arrangement to effect any distribution of the Shares to or
through any Person.

3.4Investor Status. Chart E&C is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Chart E&C was not organized for the purpose of
acquiring the Shares and is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

3.5No General Solicitation. Chart E&C is not acquiring the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media, broadcast over television
or radio, disseminated over the Internet or presented at any seminar or any
other general solicitation or general advertisement.

3.6Experience of Investor. Chart E&C, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.

3.7Access to Information. Chart E&C acknowledges that it has reviewed the
Disclosure Materials and all other materials Chart E&C deemed necessary for the
purpose of making an investment decision with respect to the Shares, and has
been afforded: (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Issuer
concerning the Issuer’s business, management and financial affairs and terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Issuer and its subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Issuer possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Chart E&C has evaluated the risks of investing in the Shares,
understands there are substantial risks of loss incidental to the investment and
has determined that it is a suitable investment for Chart E&C.

3.8No Governmental Review. Chart E&C understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

3.9Restricted Securities. Chart E&C understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Issuer in a transaction not
involving a public offering and that under

7

 

--------------------------------------------------------------------------------

 

such laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

3.10Stabilis Note and Security Documents.  Chart E&C has good title to and is
the sole legal and beneficial owner and holder of the Stabilis Note, free and
clear of all liens, claims, encumbrances and other charges whatsoever, and the
interests of Chart E&C in the Security Documents are not subject to any prior
assignment.  As of the Effective Date, the Indebtedness is $9,077,716 and the
accrued but unpaid interest thereon is approximately $520,000.

4.Conditions to Chart E&C’s Obligations at Closing. The obligations of Chart E&C
to exchange Indebtedness for Shares at the Initial Closing or any Additional
Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived in writing by Chart E&C:

4.1Representations and Warranties. The representations and warranties of the
Issuer Parties contained in Section 2 shall be true and correct in all material
respects as of such Closing.

4.2Performance. The Issuer Parties shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Issuer Parties on or
before such Closing in all material respects.

4.3Compliance Certificate. The President or similarly authorized officer of the
Issuer shall deliver to Chart E&C at such Closing a certificate certifying that
the conditions specified in Subsections 4.1 and 4.2 have been fulfilled.

4.4Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance of the Shares pursuant
to this Agreement shall be obtained and effective as of such Closing.

4.5Confirmation of Exchanged Indebtedness. An authorized officer of the Issuer
shall have executed a confirmation at such Closing (each, a  “Confirmation”) in
writing of (i) the amount of the Exchanged Indebtedness and, if less than the
Indebtedness, the amount of the Remaining Indebtedness, (ii) the Relevant Share
Price to be used, (iii) the number of Shares to be issued to Chart E&C and (iv)
the Relevant Cash Amount or Additional Relevant Cash Amount, as the case may be,
to be paid to Chart E&C, at such Closing.

5.Conditions to the Issuer Parties’ Obligations at Closing. The obligations of
the Issuer Parties to exchange Indebtedness for Shares at the Initial Closing or
any Additional Closing are subject to the fulfillment, on or before such
Closing, of each of the following conditions, unless otherwise waived in writing
by the Issuer:

5.1Representations and Warranties. The representations and warranties of Chart
E&C contained in Section 3 shall be true and correct in all material respects as
of such Closing.

8

 

--------------------------------------------------------------------------------

 

5.2Performance. Chart E&C shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by Chart E&C on or before such Closing
in all material respects.

5.3Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance of the Shares pursuant
to this Agreement shall be obtained and effective as of such Closing.

5.4Approval of Confirmation. An authorized representative of Chart E&C shall
have approved and executed the Confirmation in respect of such Closing.

5.5Compliance Certificate. The President or similarly authorized officer of
Chart E&C shall deliver to the Issuer at such Closing a certificate certifying
that the conditions specified in Subsections 5.1 and 5.2 have been fulfilled.

 

6.Other Agreements of the Parties.

6.1Transfer Restrictions.

(a)Chart E&C acknowledges and understands that (i) the Shares may only be
disposed of in compliance with state and federal securities laws and (ii) in
connection with any transfer of Shares other than pursuant to an effective
registration statement or Rule 144, to the Issuer or to an Affiliate of Chart
E&C, the Issuer may require the transferor thereof to provide to the Issuer
evidence, including a legal opinion, in form and substance of which shall be
reasonably satisfactory to the Issuer, to the effect that such transfer does not
require registration of such transferred Shares under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of Chart E&C under this
Agreement.  Any transfer or purported transfer of the Shares in violation of
this Section 6.1 shall be void. For purposes of this Agreement, “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

(b)Chart E&C agrees to the imprinting, so long as is required by this Section
6.1, of a legend on any of the Shares (and any certificates or instruments
representing the Shares) in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR QUALIFIED UNDER ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT
COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER
APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION

9

 

--------------------------------------------------------------------------------

 

REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW and IS MADE IN ACCORDANCE
WITH THE terms of Section 6.1(A) of the EXCHANGE Agreement pursuant to which the
securities were originally ISSUED.

6.2Furnishing of Information. Until the date that Chart E&C or any Affiliate of
Chart E&C owning Shares may sell all of them without restriction under Rule 144
of the Securities Act (or any successor provision), the Issuer covenants to use
its reasonable best efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Issuer after the date hereof pursuant to the Exchange Act.

6.3Treatment of Indebtedness and Remaining Indebtedness. The parties acknowledge
and agree as follows:

(a)At the Initial Closing, in respect of the Remaining Indebtedness, (i) the
Issuer shall execute and deliver to Chart E&C an Amended and Restated Note (the
“Stabilis Restated Note”) substantially in the form of Exhibit A attached hereto
and made a part hereof and (ii) Chart E&C will deliver to the Issuer the
releases and/or termination statements substantially in the forms attached
hereto as Exhibit B, which shall effect the release of all collateral other than
the assets set forth in Exhibit C attached hereto; and

(b)Should the Indebtedness be paid in full at an Additional Closing, then at
such Closing, Chart E&C will deliver to the Issuer the Stabilis Restated Note
marked “CANCELLED” together with such other instruments as the Issuer may
reasonably request to evidence the release or termination of all liens and/or
security interests held by Chart E&C to secure the Stabilis Restated Note.

6.4Securities Laws Disclosure; Publicity. In accordance with the requirements of
the Exchange Act, the Issuer shall cause a Current Report on Form 8-K relating
to this Agreement and the transactions contemplated hereby to be transmitted to
the SEC for filing, which Form 8-K shall be reasonably acceptable to Chart E&C,
disclose the material terms of the transactions contemplated hereby, and attach
a form of this Agreement thereto. The Issuer and Chart E&C shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and Chart E&C shall not issue any such press release or
otherwise make any such public statement without the prior consent of the
Issuer, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case Chart E&C shall promptly provide
the Issuer with prior notice of such initial public statement or communication.
Notwithstanding the foregoing, the Issuer shall not publicly disclose the name
of Chart E&C or any Affiliate of Chart E&C, or include the name of Chart E&C or
any Affiliate of Chart E&C in any filing with the SEC or any regulatory agency
or Trading Market, without the prior written consent of Chart E&C, except (i) as
required by federal securities law in connection with the Form 8-K relating to
this Agreement and a registration statement that includes the resale of
Registrable Securities under Section 7 below and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Issuer shall provide Chart E&C with prior notice of such disclosure permitted
under subclause (i) or (ii).

7.

Registration Rights.

10

 

--------------------------------------------------------------------------------

 

7.1Initial Demand Registration. The Issuer (i) shall prepare and file, no later
than ninety (90) days following the Initial Closing Date, a Registration
Statement (as defined below) on Form S-1 (or any successor form or other
appropriate form under the Securities Act) to permit pursuant to Rule 415 under
the Securities Act the public resale of all of the Registrable Securities then
issued and outstanding in accordance with the terms of this Agreement and (ii)
shall use commercially reasonable efforts to cause the Registration Statement to
be declared effective under the Securities Act as promptly as practicable, but
in any event no later than the earlier of (A) one hundred twenty (120) days (or
one hundred fifty (150) days if the SEC notifies the Issuer that it will
“Review” the Registration Statement) following the Initial Closing Date and (B)
ten (10) business days following the date the SEC notifies (orally or in
writing, whichever is earlier) the Issuer that it will not “Review” the
Registration Statement or that the Registration Statement will not be subject to
further review. Subject only to Section 7.2, the Issuer shall only be required
to file one Registration Statement with respect to the Registrable Securities.

7.2Additional Demand. If at any time when (i) the Issuer is eligible to use a
Form S-3 registration statement and (ii) Chart E&C or any Affiliate of Chart E&C
is deemed to be an Affiliate of the Issuer for purposes of Rule 415 under the
Securities Act, following receipt of a request from Chart E&C that the Issuer
file a Form S-3 registration statement with respect to Registrable Securities,
the Issuer shall use commercially reasonable efforts either (i) to convert such
Registration Statement from a Form S-1 to a Form S-3 or (ii) to prepare and
file, within forty-five (45) days after receipt of such request from Chat E&C, a
Form S-3 registration statement to register under the Securities Act the resale
of Registrable Securities requested to be included in such registration by Chart
E&C; provided, however, the obligations of this Section 7.2 shall not apply with
respect to Registrable Securities included in an effective registration
statement; provided further Chart E&C shall only be entitled to deliver one
request pursuant to this Section 7.2.

7.3Issuer Registration.

(a)If the Issuer proposes to register (including, for this purpose, a
registration effected by the Issuer for stockholders other than Chart E&C) any
of its Common Stock under the Securities Act in connection with the public
offering of such securities solely for cash (other than in an Excluded
Registration), the Issuer shall, at such time, promptly give Chart E&C notice of
such registration; provided, however, the obligations of this Section 7.3(a)
shall not apply with respect to Registrable Securities included in an effective
registration statement. Upon the request of Chart E&C given within two (2) days
after such notice is given by the Issuer, the Issuer shall, subject to the
provisions of Section 7.3(b), cause to be registered all of the Registrable
Securities not so already covered by an effective registration statement that
Chart E&C has requested to be included in such registration; provided, however,
such amount of Registrable Securities shall exceed at least $5,000,000.  The
Issuer shall have the right to terminate or withdraw any registration initiated
by it under this Section 7.3(a) before the effective date of such registration,
whether or not Chart E&C has elected to include Registrable Securities in such
registration.

(b)In connection with any offering involving an underwriting of shares of the
Issuer’s capital stock pursuant to Section 7.3(a), the Issuer shall not be
required to include any of Chart E&C’s Registrable Securities in such
underwriting unless Chart E&C accepts the terms of the underwriting as agreed
upon between the Issuer and its underwriters, including, without

11

 

--------------------------------------------------------------------------------

 

limitation, any applicable lock-up period, and then only in such quantity as the
managing underwriter(s) in their sole discretion determine can be sold in an
orderly manner in such offering within a price range acceptable to the Issuer.
If in connection with any offering involving an underwriting of shares of the
Issuer’s capital stock pursuant to Section 7.3(a), and the managing
underwriter(s) for such offering advise the Issuer that in their reasonable
opinion the number of securities requested to be included in such offering
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to the Issuer, the Issuer shall only include in
such offering the number which can be so sold in the following order of
priority: (i) first, the securities the Issuer proposes to sell, and (ii)
second, if there remains availability for additional shares of Common Stock to
be included in such offering, pro rata among Chart E&C and any other holders of
shares of Common Stock entitled to participate in such offering, if applicable,
based on the relative number of shares of Common Stock then held by each such
stockholder.

(c)For purposes of this Section 7.3, “Excluded Registration” means (i) a
registration relating to the sale of securities to employees of the Issuer or a
subsidiary pursuant to a stock option, stock purchase, or similar plan; (ii) a
registration relating to an SEC Rule 145 transaction; (iii) a registration
statement on Form S-4; (iv) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (v) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

7.4Issuer Undertakings. With respect to any registration statement filed
pursuant to Sections 7.1, 7.2 or 7.3 of this Agreement to register the resale of
Registrable Securities (each, a “Registration Statement”), the Issuer shall (a)
use its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as reasonably practicable after such filing; (b) use
its commercially reasonable efforts to cause such Registration Statement to
remain effective at all times thereafter until the date when all of the
Registrable Securities registered thereunder have been disposed of by Chart E&C;
and (c) use its commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to such Registration Statement (including
documents filed pursuant to the Exchange Act, and incorporated by reference into
such Registration Statement) and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the period
specified in this sentence above; provided that, before filing such Registration
Statement or prospectus or any amendments or supplements thereto, the Issuer
will furnish to Chart E&C copies of all such documents proposed to be filed
reasonably in advance of such filing, which documents will be subject to review
of Chart E&C.

7.5Registration Procedures. With respect to the registration of the resale of
Registrable Securities under a Registration Statement filed pursuant to this
Section 7, the Issuer shall:

(a)furnish to Chart E&C such number of copies of such Registration Statement,
each amendment and supplement thereto, the prospectus included therein
(including any preliminary prospectus) and such other documents as Chart E&C may
reasonably request in order to facilitate the disposition of the Registrable
Securities;

12

 

--------------------------------------------------------------------------------

 

(b)use its commercially reasonable efforts to comply with all applicable
securities laws in the U.S. and to register or qualify all Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as Chart E&C reasonably requests and do any
and all other acts and things which may be reasonably necessary or advisable to
enable Chart E&C to consummate the disposition in such jurisdictions of the
Registrable Securities to be sold by Chart E&C; provided that the Issuer will
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);

(c)notify Chart E&C, at any time when a prospectus relating to the resale of the
Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the discovery of the happening of any event as a
result of which, the prospectus included in such Registration Statement is not
compliant with applicable securities laws or contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and the
Issuer will promptly prepare and file with the SEC, and furnish to Chart E&C a
reasonable number of copies of, a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will be compliant with applicable securities laws or will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, as applicable;

(d)use commercially reasonable efforts to cause all Registrable Securities to be
sold in such offering to be listed on each Trading Market on which the Common
Stock is then listed;

(e)otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC; and

(f)in the event of the issuance of any stop order suspending the effectiveness
of the Registration Statement, or of any order suspending or preventing the use
of any related prospectus or suspending the qualification of any securities
included therein for sale in any jurisdiction, use commercially reasonable
efforts to obtain the prompt withdrawal of such order.

7.6Information Supplied. It shall be a condition precedent to the obligations of
the Issuer to take any action to register the resale of the Registrable
Securities that Chart E&C shall furnish the Issuer with such information
regarding Chart E&C that is pertinent to the disclosure requirements relating to
the registration and the distribution of the Registrable Securities as the
Issuer may from time to time reasonably request. Chart E&C agrees to promptly
furnish to the Issuer all information required to be disclosed in order to make
the information previously furnished to the Issuer by Chart E&C not misleading.

7.7Registration Expenses.  

(a)Except as expressly provided in this Section 7.7, the Issuer shall pay all
Registration Expenses relating to any Registration Statement. “Registration
Expenses” shall mean any and all fees and expenses incident to the Issuer’s
performance of or compliance with

13

 

--------------------------------------------------------------------------------

 

this Section 7, including (i) SEC, Trading Market or Financial Industry
Regulatory Authority, Inc. registration and filing fees and all related listing
fees, (ii) fees and expenses of compliance with state securities or “blue sky”
laws and in connection with the preparation of a “blue sky” survey, including
reasonable fees and expenses of blue sky counsel, (iii) printing expenses, (iv)
messenger and delivery expenses, (v) fees and disbursements of counsel for the
Issuer, and (vi) fees and disbursements of all independent public accountants
and fees and expenses of other Persons, including special experts, retained by
the Issuer.

(b)Notwithstanding the foregoing, the provisions of this Section 7.7 shall be
deemed amended to the extent necessary to cause these expense provisions to
comply with “blue sky” laws of each state in which the offering is made.

 

7.8

Restrictions on Registration and Disposition.

(a)Notwithstanding any other provision of this Agreement, the Issuer shall not
be required to file a registration statement (or any amendment thereto) or
effect any offering for so long as, (i) any event of the kind described in
Section 7.5(c) or (ii) a Suspension Event, is occurring.  The Issuer shall not
be entitled to exercise its right of suspension or postponement, as the case may
be, pursuant to this Section 7.8(a) for more than an aggregate of 180 days in
any 12-month period.

(b)Chart E&C agrees that, upon receipt of any notice from the Issuer of the
happening of (i) any event of the kind described in Section 7.5(c) or (ii) a
Suspension Event, Chart E&C will forthwith discontinue disposition of
Registrable Securities pursuant to the applicable Registration Statement until
Chart E&C’s receipt of the copies of the supplemental or amended prospectus
contemplated by Section 7.5(c) or written notice from the Issuer that such
Registration Statement is effective again and no amendment or supplement is
needed.

7.9Indemnification.

(a)  To the fullest extent permitted by law, the Issuer will indemnify and hold
harmless Chart E&C and its directors and officers and each other Person who
controls or is controlled by Chart E&C and its Affiliates and their respective
directors, officers, members, managers and general and limited partners
(collectively, the “Chart Indemnified Parties”) against any losses, claims,
damages and liabilities, joint or several, to which any Chart Indemnified Party
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened in writing in respect thereof) (“Claims”) arise
out of or are based upon: (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto (including
all documents incorporated by reference therein) or any omission or alleged
omission of a material fact required to be stated therein or necessary to made
the statements therein not misleading in light of the circumstances under which
they were made; or (ii) any untrue or alleged untrue statement of a material
fact contained in any free writing prospectus prepared by the Issuer or
authorized by it in writing for use by Chart E&C or any amendment thereof or
supplement thereto (including all documents incorporated by reference therein)
or any omission or alleged omission of a material fact required to be stated
therein or necessary to made the statements therein not misleading in light of
the circumstances under which they were made; provided, that

14

 

--------------------------------------------------------------------------------

 

the Issuer shall not be liable in any such case to the extent that any such
Claim or expense arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made in conformity with
written information prepared and furnished to the Issuer by Chart E&C expressly
for use therein or by Chart E&C’s failure to deliver a copy of the prospectus or
any amendments or supplements thereto; and provided, further, that the indemnity
agreement contained in this Section 7.9(a) shall not apply to amounts paid in
settlement of any such Claim if such settlement is effected without the consent
of the Issuer, which consent shall not be unreasonably withheld or delayed; and
provided, further, that the Issuer will not be liable to any Chart Indemnified
Party pursuant to this Section 7.9 to the extent that any Claim for which such
Chart Indemnified Party is seeking indemnification relates to a sale of
Registrable Securities in violation of Section 7.8.

(b)To the fullest extent permitted by law, Chart E&C will indemnify and hold
harmless the Issuer and its directors and officers and each other Person who
controls or is controlled by the Issuer and its Affiliates and their respective
directors, officers, members, managers and general and limited partners against
all Claims and expenses arising out of or based upon: (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto (including all documents incorporated by reference therein) or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were  made; or (ii) any untrue or alleged untrue
statement of a material fact contained in any free writing prospectus prepared
by the Issuer or authorized by it in writing for use by Chart E&C or any
amendment thereof or supplement thereto (including all documents incorporated by
reference therein) or any omission or alleged omission of a material fact
required to be stated therein or necessary to made the statements therein not
misleading in light of the circumstances under which they were made; provided,
that Chart E&C shall only be liable in any such case only to the extent that any
such Claim or expense arises out of or is based upon any such untrue statement
or alleged untrue statement or omission or alleged omission is made in
conformity with written information prepared and furnished to the Issuer by
Chart E&C or Chart E&C’s agent expressly for use therein or by Chart E&C’s
failure to deliver a copy of the prospectus or any amendments or supplements
thereto; provided, that the indemnity agreement contained in this Section 7.9(b)
shall not apply to amounts paid in settlement of any such Claim if such
settlement is effected without the consent of Chart E&C, which consent shall not
be unreasonably withheld or delayed; and provided, further, that the liability
of Chart E&C hereunder will be limited to the amount of net proceeds received by
Chart E&C from the sale of Registrable Securities pursuant to such Registration
Statement.

(c)Any Person entitled to indemnification hereunder will (i) give prompt written
notice to the Issuer of any Claim with respect to which it seeks indemnification
and (ii) unless in such indemnified party’s reasonable judgment, based upon
advice of counsel, a conflict of interest between such indemnified party and the
indemnifying party may exist with respect to such Claim, permit the indemnifying
party to assume the defense and settlement of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder unless the failure to give such
notice is materially prejudicial to an indemnifying party's ability to defend
such action. If such defense is assumed, the indemnified party will not be
subject to any liability for any settlement made by the

15

 

--------------------------------------------------------------------------------

 

indemnifying party without its consent (but such consent will not be
unreasonably withheld).  Anything to the contrary appearing in this Agreement
notwithstanding, the indemnifying party will not be obligated to pay the fees
and expenses of more than one counsel for all parties indemnified hereunder with
respect to such Claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.  If the
indemnifying party assumes the defense, the indemnified party may engage its own
counsel at its own sole cost and expense.  All fees and expenses of counsel to
any indemnified party required to be paid by the indemnifying party shall be
paid as incurred.

(d)The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party and will survive the transfer of Registrable Securities by
Chart E&C.  If the indemnification provided for herein is unavailable to an
indemnified party or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such Claims in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party or parties, on the other hand,
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by Chart E&C
exceed the amount of the net proceeds received by Chart E&C from the sale of
Registrable Securities pursuant to such Registration Statement.

8.

Miscellaneous.

8.1Termination. This Agreement may be terminated by any party hereto, by written
notice to the other parties, if the Initial Closing has not been consummated on
or prior to December 31, 2019; provided, however, that the right to terminate
this Agreement pursuant to this Section 8.1 shall not be available to any party
if the failure of such party to perform any of its obligations under this
Agreement has been a principal cause of, or resulted in, the failure of the
Initial Closing to be consummated on or before such date. No termination
pursuant to this Section 8.1 will affect the right of any party to sue for any
breach by the other party (or parties).

8.2Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Issuer shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
the Shares.

8.3 Entire Agreement. This Agreement, together with the Stabilis Note and the
exhibits and schedules hereto and thereto, contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

8.4 Notices. Any and all notices, requests, consents, or other communications

16

 

--------------------------------------------------------------------------------

 

or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered by hand or via email
or facsimile prior to 5:30 p.m. (Eastern time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered by hand or via email or facsimile on a day that is not a Trading Day
or later than 5:30 p.m. (Eastern time) on any Trading Day, (c) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given, if addressed as follows, or to such other
address or addresses as may have been furnished in writing by a party to another
party pursuant to this paragraph:

If to any Issuer Party:

with a copy to:

Stabilis Energy, Inc.

Thompson & Knight LLP

10375 Richmond Ave., Ste 700

811 Main Street, Suite 2500

Houston, Texas 77042

Houston, Texas 77002

Attention: James C. Reddinger, CEO

Attention:  Jerry L. Metcalf

Email: jim.reddinger@stabilisenergy.com

Facsimile No.: (832) 746-8050

Email: jerry.metcalf@tklaw.com

 

If to Chart E&C:

with a copy to:

Chart Energy & Chemicals, Inc.

Calfee, Halter & Griswold LLP

8665 New Trails Dr., #100

1405 East 6th Street

Spring, TX 77381

Cleveland, OH 44114

Attention: Herb Hotchkiss

Attention:  Arthur C. Hall III

Email:

Facsimile No.: (216) 241-0816

Herbert.Hotchkiss@chartindustries.comEmail:ahall@calfee.com

8.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by each of
the parties hereto or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

8.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

8.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Chart E&C
may assign any or all of its rights under this Agreement to any Person to whom
Chart E&C assigns or

17

 

--------------------------------------------------------------------------------

 

transfers any Shares, provided such transferee agrees in writing to be bound,
with respect to the transferred Shares, by the provisions hereof that apply to
Chart E&C.

8.8No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 7.9.

8.9Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in Wilmington, Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the Wilmington, Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. If either
party shall commence an action or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

8.10Survival. The representations, warranties, covenants and other agreements
contained herein shall survive each Closing and the delivery of the Shares as
applicable for the applicable statute of limitations.

8.11Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page

18

 

--------------------------------------------------------------------------------

 

were an original thereof.

8.12Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

8.13Replacement of Share Certificates. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Issuer shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Issuer of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Issuer for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares.

8.14Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of parties will be
entitled to seek specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agree to waive in any action for specific performance of any such
obligation (other than in connection with any action for a temporary restraining
order) the defense that a remedy at law would be adequate.

*   *   *   *   *

19

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

STABILIS ENERGY, INC.

 

 

By: ____________________________________

Name:  James Reddinger

Title:    Chief Executive Officer

 

 

STABILIS ENERGY, LLC

 

 

By: ____________________________________

Name:  James Reddinger

Title:    Authorized Signatory

 

 

 

STABILIS LNG EAGLE FORD LLC

 

 

By: ____________________________________

Name:  James Reddinger

Title:    Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

CHART ENERGY & CHEMICALS, INC.

 

 

By: ____________________________________

Name:

Title:

 

 

 